Citation Nr: 0319180	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  02-07 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO).  

Procedural history

The veteran served on active duty from November 1961 to 
September 1984.  

In April 2001, the RO received the veteran's claim for 
service connection for PTSD.  The veteran was granted service 
connection for PTSD in an October 2001 rating decision; a 50 
percent disability rating was awarded.  The veteran disagreed 
with the October 2001 rating decision and initiated this 
appeal.  The appeal was perfected with the timely submission 
of the veteran's substantive appeal (VA Form 9) in May 2002.  

The veteran testified at a February 2003 Travel Board hearing 
which was charred by the undersigned Veterans Law Judge in 
San Antonio, Texas.  The transcript of the hearing is 
associated with the veteran's claims folder.

Issues not on appeal

In an October 2001 rating decision, service connection was 
awarded for tinnitus. Service connection for a left knee 
disability was granted in April 2002.  To the Board's 
knowledge, the veteran has not disagreed with either the 
assigned disability ratings or the effective dates.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].  Accordingly, these matters are not within the 
Board's jurisdiction and will be addressed no further herein. 


REMAND

Factual background

During the February 2003 Travel Board hearing, the veteran's 
representative stated that he would be obtaining additional 
evidence from the San Antonio VA Outpatient Clinic for 
immediate submission to the Board.  The hearing transcript 
indicates that the evidence is pertinent to the veteran's 
PTSD claim, since it involves treatment for the veteran's 
service-connected PTSD.  Subsequent to the hearing, no 
additional evidence has been received by the Board.  

Analysis

All VA medical records are deemed to be constructively of 
record in proceedings before the Board.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Since the referenced records may 
reflect recent complaints, evaluation and/or treatment of the 
veteran's service-connected PTSD, they are relevant to his 
claim for an increased disability rating and should be 
obtained.

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should obtain all medical records 
which are not presently contained in the 
veteran's claims folder from the VA 
Outpatient Clinic in San Antonio, Texas. 
Any records so obtained should be 
associated with the veteran's VA claims 
folder.

2.  Thereafter, VBA should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



